Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Examiner for this applicant has changed from Zohreh Fay to Danielle Sullivan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai et al. (US 5,653,972; patented August 5, 1997) in view of Sawa (US 7,829,544; patented November 9, 2010).
Applicant’s Invention
Applicant claims a method of inhibiting decrease in preservative efficacy of a preservative in an aqueous composition comprising 2-amino-3-(4-bromobenzoyl)phenylacetic acid) comprising incorporating a non-ionic surfactant into the aqueous composition.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 10-21, Desai et al. teaches a storage stable ophthalmic formulation of polymeric quaternary ammonium compound in combination with non-steroidal anti-inflammatory drugs, such as bromfenac (abstract, column 2, lines 3-30). The use of additional preservatives, such as polyquaternium-1, biguanides and hydroxypropyl methyl biguanide is taught in column 2, lines 49-52 and column 3, lines 25-35. The use of the non-ionic surfactants, such as poloxamers, tyloxapol and polyethoxylated castor oil are taught in column 3, lines 25-35 and they may be substituted in place of other ingredients such as mannitol as additional components of the formulations. The use of bromfenac is taught in claim 5.  Aqueous formulations comprising 1.6-3.6% polyquad (and no polyols) and 3% mannitol are prepared with a pH of 7.4 (Formulations A, B and C; column 4, lines 10-25).   One of ordinary skill would have been motivated to substitute the non-ionic surfactants in place of the mannitol as a surfactant component in the formulation.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Desai et al. does not specify inhibiting decrease in preservative efficacy when nonionic surfactants are added, however Desai teach that polyquaternium-1 and boric acid aid in producing storage stable ophthalmic formulations with good preservation efficacy but is silent to requiring non-ionic surfactants for preservative efficacy.   With respect to claim 12, Desai et al. teach polyethoxylated castor oil but does not specify the non-ionic surfactant is PEG40 hydrogenated castor oil.  It is for this reason that Sawa is joined.
Sawa teaches the use of bromfenac and its salts and hydrates in an
ophthalmic formulations (abstract; column 4, lines 12-22).  The formulations are prepared by forming an aqueous solutions of bromfenac, further adding citric acid to form a solution with pH of 7-8.5 and further adding a nonionic surfactant to produce a preparation with a pH of 6-8.5 (column 3, lines 21).  The nonionic surfactant are selected from tyloxapol, polyoxyl 40 monostearate and polyethylene glycol 40 hydrogenated castor oil (column 4, lines 63-67). The concentration of non-ionic surfactants range from 0.01-10% w/v the formulation (column 6, lines 55-60). The pH ranging from 6-8.5 is taught in column 5, lines 61-65 and column 6, lines 1-3. The use of preservatives, such as, benzalkonium chloride, benzetonium chloride, chlorhexidine and borate buffer is taught in column 7, lines 27-39.  A formulation comprising 0.1 g bromfenac, 0.02 g tyloxapol, q.s 100ml was prepared with a pH of 8 (Table 15). The eye drop formulations do not have a polyol. The composition of Desai et al. is expected to have at least 90% of the original amount of 2-amino-3-(4-bromobenzoyl) phenylacetic acid after storage at 60 degree C, for 4 weeks, considering that the components disclosed by Desai encompass the components of the claimed invention and the concentrations of non-ionic surfactants can be incorporated from the teachings of Sawa et al. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Desai et al. and Sawa et al. are both drawn to ophthalmic solutions comprising bromfenac.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Desai et al. and Sawa et al. to include nonionic surfactants, such as PEG40 hydrogenated castor oil for preservative efficacy with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Desai et al. and Sawa et al. to further include preserving efficacy with of the ophthamalic formulations because PEG 40 hydrogenated castor oil was taught by Sawa et al. to aid in stabilizing bromfenac formulation, therefore the function of inhibiting decrease in preservative efficacy is expected.  


Claims 22-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai et al. (US 5,653,972; patented August 5, 1997) in view of Sawa (US 7,829,544; patented November 9, 2010) as applied to claims 10-21, in further view of Ogunbiyi et al. (US 4,758,565; patented July 19, 1988).
Applicant’s Invention
Applicant claims a method of inhibiting decrease in preservative efficacy of a preservative in an aqueous composition comprising 2-amino-3-(4-bromobenzoyl)phenylacetic acid) comprising incorporating a non-ionic surfactant into the aqueous composition.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Desai et al. and Sawa et al. are addressed in the above rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 22-29, Desai et al. and Sawa. teach biguanides but do not specify the preservative is PAPB (polyaminopropyl biguanide).  It is for this reason that Ogunbiyi et al. is joined.
Ogunbiyi et al. teach a preserving solutions comprising biguanide in a buffer solution (abstract).  The preserving solutions comprise PHMB (also known as PAPB and polyaminopropyl biguanide) and has enhanced biocidal properties for application for the eye (column 4, lines 26-43).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Desai et al., Sawa et al. and Ogunbiyi et al. are drawn to ophthalmic solutions comprising bromfenac.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Desai et al., Sawa et al. and Ogunbiyi et al. to include polyaminopropyl biguanide with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Desai et al., Sawa et al. and Ogunbiyi et al.  to further include polyaminopropyl biguanide to preserve the solution while enhancing biocidal properties of the formulations.  
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/               Supervisory Patent Examiner, Art Unit 1617